Third District Court of Appeal
                               State of Florida

                        Opinion filed November 18, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-0835
                         Lower Tribunal No. 19-15449
                            ________________


                             Arsenio Rodriguez,
                                    Appellant,

                                        vs.

                              Eamon Guilfoyle,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Alexander Bokor,
Judge.

      Roniel Rodriguez IV, P.A., and Roniel Rodriguez IV, for appellant.

      Eamon Guilfoyle, in proper person.


Before LOGUE, LINDSEY, and LOBREE, JJ.

      PER CURIAM.

      Affirmed.